



Exhibit 10.1
LAM RESEARCH CORPORATION
2015 Stock Incentive Plan Restricted Stock Unit Award Agreement
(U.S. Participants)


Pursuant to the terms of the 2015 Stock Incentive Plan (the “Plan”) Lam Research
Corporation, a Delaware corporation (the “Company”), hereby awards restricted
stock units (“RSUs”) to the Grantee (the “Participant) on the terms and
conditions as set forth in this Restricted Stock Unit Award Agreement (including
the attached Exhibit A) (the “Agreement”) and the Plan. Capitalized terms used
but not defined in this Agreement shall have the meaning specified in the Plan.
This Agreement is effective as of the Grant Date.
NOW, THEREFORE, it is hereby agreed as follows:
1.Award of RSUs. Subject to the terms and conditions of this Agreement and the
Plan (the terms of which are incorporated herein by reference) and effective as
of the date set forth above, the Company hereby grants to the Participant a
Number of RSUs as set forth in Exhibit A. The RSUs represent an unfunded,
unsecured promise by the Company to deliver Shares subject to the terms and
conditions of this Agreement.
2.    Vesting.
(a)     Subject to the terms and conditions of this Agreement and provided that
the Participant continues to provide Service (as defined in Section 3 below) to
the Company (or any Related Entity) through the applicable Vesting Date(s) as
set forth in Exhibit A, the RSUs will vest and become payable in Shares pursuant
to the applicable Vesting Date(s) as set forth in Exhibit A.
(b)    In the event of a Corporate Transaction, the RSUs are governed by Section
11 of the Plan (subject to the terms of any applicable Employment or Change in
Control Agreement).
3.    Effect of Termination of Service or Leave of Absence.
(a)    For purposes of this Agreement, Continuous Service shall mean the
performance of services for the Company (or any Related Entity) in the capacity
of an Employee or Director and shall be considered terminated on the later of
the last day the Participant is on payroll or the last day of Continuous Service
as a director for a Director (“Service”). In the event of termination of the
Participant’s Service by the Participant or by the Company or a Related Entity
for any reason, excluding Participant’s death or Disability before all RSUs have
vested, the unvested RSUs shall be cancelled by the Company.
(b)    In the event of termination of the Participant’s Service due to death, a
portion of the RSUs granted to the Participant shall vest on the date of death.
To determine the applicable number of Shares, the Number of RSUs (as set forth
in Exhibit A) shall be multiplied by the greater of (x) 50% or (y) the
percentage of full months worked from the Grant Date until









--------------------------------------------------------------------------------





the date of death (the “Death Vesting Date”) over the total number of full
months from the Grant Date until the last Vesting Date (as set forth in Exhibit
A). Any remaining unvested portion of the RSUs shall be cancelled.
(c)    In the event of termination of the Participant’s Service due to
Disability, a portion of the RSUs granted to the Participant shall vest on the
date the Disability is incurred. To determine the applicable number of Shares,
the Number of RSUs (as set forth in Exhibit A) shall be multiplied by the
greater of (x) 50% or (y) the percentage of full months worked from the Grant
Date until the date the Disability is incurred (the “Disability Vesting Date”,
and collectively, with the Vesting Date(s) set forth in Exhibit A, and the
“Death Vesting Date”, the “Vesting Date”) over the total number of full months
from the Grant Date until the last Vesting Date (as set forth in Exhibit A). Any
remaining unvested portion of the RSUs shall be cancelled.
(d)    Vesting of the RSUs will be suspended and vesting credit will no longer
accrue as of the day of the leave of absence as set forth in Exhibit A, unless
otherwise determined by the Administrator or required by contract or statute. If
the Participant returns to Service immediately after the end of an approved
leave of absence, vesting credit shall continue to accrue from that date of
continued Service.
4.    Form and Timing of Payment.
(a)    Subject to Section 5 of this Agreement and provided that the Participant
has satisfied the vesting requirements of Section 2 of this Agreement, on each
Vesting Date, as applicable, the RSUs shall automatically be converted into
unrestricted Shares. Such Shares will be issued to the Participant (as evidenced
by the appropriate entry in the books of the Company or a duly authorized
transfer agent of the Company) on the applicable Vesting Date (or as soon as
practicable), but in any event, within the period ending on the later to occur
of the date that is 2 ½ months after the end of (i) the Participant’s tax year
that includes the applicable Vesting Date, or (ii) the Company’s tax year that
includes the applicable Vesting Date.
(b)    Shares issued in respect of RSUs shall be deemed to be issued in
consideration of past services actually rendered by the Participant to the
Company or a Related Entity or for its benefit for which the Participant has not
previously been compensated or for future services to be rendered, as the case
may be, which the Company deems to have a value at least equal to the aggregate
par value of the Shares subject to the RSUs.
5.    Tax Withholding Obligations. Regardless of any action the Company or the
Participant’s employer (the “Employer”) takes with respect to any or all income
tax (including federal, state and local taxes), social insurance, payroll tax,
or other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility and that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including the grant of the RSUs, the vesting of the RSUs, or the
receipt of an equivalent cash payment, the subsequent sale of any Shares
acquired at vesting and the receipt of any dividends; and (ii) do





--------------------------------------------------------------------------------





not commit to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result.
Prior to the issuance of Shares upon vesting of the RSUs (or any other tax or
withholding event), the Participant shall pay, or make arrangements satisfactory
to the Company (in the Company’s sole discretion) to satisfy all withholding
obligations. In those cases where a prior arrangement has not been made (or
where the amount of money provided under the prior arrangement is insufficient
to satisfy the obligations for Tax-Related Items), the Company shall withhold a
number of whole Shares otherwise deliverable at vesting having a Fair Market
Value sufficient to satisfy the statutory minimum (or such higher amount as is
allowable without adverse accounting consequences) of the Participant’s
estimated obligations for Tax-Related Items applicable to the RSUs; such
withholding will result in the issuance to the participant of a lower number of
Shares.
The Company and/or the Employer may also, in lieu of or in addition to the
foregoing, at the Company’s sole discretion, as authorized herein by the
Participant, withhold all applicable Tax-Related Items legally payable by the
Participant from the Participant’s wages or other cash compensation or to
withhold in one of the following ways, as determined by the Company: (i) require
the Participant to deposit with the Company an amount of cash sufficient to meet
his or her obligation for Tax-Related Items, and/or (ii) sell or arrange for the
sale of Shares to be issued on the vesting of the RSUs to satisfy the
withholding obligation. If the Participant’s obligation for Tax-Related Items is
satisfied as described in (ii) of this section, the Company will endeavor to
sell only the number of Shares required to satisfy the Participant’s obligations
for Tax-Related Items; however, the Participant agrees that the Company may sell
more Shares than necessary to cover the Tax-Related Items and that in such
event, the Company will reimburse the Participant for the excess amount
withheld, in cash and without interest. The Participant shall pay to the
Employer any amount of Tax-Related Items that the Employer may be required to
withhold as a result of the Participant’s receipt of the RSUs or the vesting of
the RSUs that cannot be satisfied by the means previously described. The Company
may refuse to deliver Shares to the Participant if the Participant fails to
comply with his or her obligation in connection with the Tax-Related Items as
described herein. The Participant hereby consents to any action reasonably taken
by the Company and/or the Employer to meet his or her obligation for Tax-Related
Items.
Further, in consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages arises if, in satisfying the Participant’s (and/or the
Employer’s) obligation for Tax-Related Items, the Company and/or the Employer
withholds an amount in excess of the amount legally required to be withheld, the
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Participant shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim or damages.
6.    Restriction on Transferability. Prior to vesting and delivery of the
Shares, neither the RSUs, nor the Shares or any beneficial interest therein, may
be sold, transferred, pledged, assigned, or otherwise alienated at any time. Any
attempt to do so contrary to the provisions





--------------------------------------------------------------------------------





hereof shall be null and void. Notwithstanding the above, distribution can be
made pursuant to will, the laws of descent and distribution, and if provided by
the Administrator, intra-family transfer instruments, or to an inter vivos
trust, or as otherwise provided by the Administrator. The terms of this
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Participant.
7.    Requirements of Law. The issuance of Shares upon vesting of the RSUs is
subject to Sections 9 and 14(b) of the Plan, which generally provides that any
such issuance shall be subject to compliance by the Company and the Participant
with all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Shares may be listed for trading
at the time of such issuance. The inability of the Company to obtain approval
from any regulatory body having authority deemed by the Company to be necessary
to the lawful issuance of any Shares hereby shall relieve the Company of any
liability with respect to the non-issuance of the Shares as to which such
approval shall not have been obtained. The Company, however, shall use its
reasonable efforts to obtain all such approvals.
8.    Rights as Stockholder. The Participant shall not have voting, dividend or
any other rights as a stockholder of the Company with respect to the RSUs. Upon
settlement of the Participant’s RSUs into Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), the Participant will obtain full voting, dividend and
other rights as a stockholder of the Company.
9.    No Compensation Deferrals. Neither the Plan nor this Agreement is intended
to provide for an elective deferral of compensation that would be subject to
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
(the “Code”). If, notwithstanding the parties’ intent in this regard, at the
time of the Participant’s termination of Service, he or she is determined to be
a “specified employee” as defined in Code Section 409A, and one or more of the
payments or benefits received or to be received by the Participant pursuant to
the RSUs would constitute deferred compensation subject to Code Section 409A, no
such payment or benefit will be provided under the RSUs until the earliest of
(A) the date which is six (6) months after the Participant’s “separation from
service” for any reason, other than death or “disability” (as such terms are
used in Section 409A(a)(2) of the Code), (B) the date of the Participant’s death
or “disability” (as such term is used in Section 409A(a)(2)(C) of the Code), or
(C) the effective date of a “change in the ownership or effective control” or a
“change in ownership of a substantial portion of the assets” of the Company (as
such terms are used in Section 409A(a)(2)(A)(v) of the Code). The provisions of
this Section 9 shall only apply to the extent required to avoid the
Participant’s incurrence of any additional tax or interest under Code Section
409A or any regulations or U.S. Department of the Treasury (“Treasury”) guidance
promulgated thereunder. In addition, if any provision of the RSUs would cause
the Participant to incur any additional tax or interest under Code Section 409A
or any regulations or Treasury guidance promulgated thereunder, the Company
reserves the right, to the extent the Company deems necessary or advisable in
its sole discretion, to unilaterally amend or modify the Plan and/or this
Agreement to conform it to the maximum extent practicable to the original intent
of the applicable provision without violating the provisions of Code Section
409A, including without limitation to limit payment or distribution of any
amount of benefit hereunder in connection with





--------------------------------------------------------------------------------





a Corporate Transaction to a transaction meeting the definitions referred to in
clause (C) above, or in connection with any disability to a “disability” as
referred to in (B) above; provided however that the Company makes no
representation that these RSUs are not subject to Section 409A nor makes any
undertaking to preclude Section 409A from applying to these RSUs. In addition,
to the extent the Company determines it appropriate to accelerate any vesting
conditions applicable to this award, then to the extent necessary to avoid the
Participant’s incurring any additional tax or interest as a result of such
vesting acceleration under Code Section 409A or any regulations or Treasury
guidance promulgated thereunder, and notwithstanding Section 4 above, the
Company may as a condition to extending such acceleration benefits provide for
the Shares to be issued upon settlement of the RSUs to be issued on the earliest
date (the “Permitted Distribution Date”) that would obviate application of such
additional tax or interest rather than issuing them upon the date on which such
vesting is effective as would otherwise be required under Section 2 (or as soon
as practicable after such Permitted Distribution Date and in no event later than
that last day of the grace period following such date permitted under Code
Section 409A).
10.    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Administrator shall be final and binding upon the
Participant, the Company, and all other interested persons. No Administrator
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.
11.    Effect on Other Employee Benefit Plans. The value of the RSUs granted
pursuant to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating the Participant’s
benefits under any employee benefit plan sponsored by the Company or any Related
Entity, except as such plan otherwise expressly provides. The Company expressly
reserves its rights to amend, modify, or terminate any of the Company’s or any
Related Entity’s employee benefit plans.
12.    No Employment Rights. The award of the RSUs pursuant to this Agreement
shall not give the Participant any right to continued Service with the Company
or a Related Entity and shall not interfere with the ability of the Employer to
terminate the Participant’s Service with the Company at any time with or without
cause.
13.    Nature of the Grant. In accepting the RSUs, the Participant acknowledges
that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and this Agreement;
(b)the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs even if RSUs have been awarded repeatedly in the past;





--------------------------------------------------------------------------------





(c)all decisions with respect to future grants of RSUs, if any, will be at the
sole discretion of the Company;
(d)the Participant’s participation in the Plan is voluntary;
(e)the RSUs are outside the scope of the Participant’s employment contract, if
any;
(f)the RSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any overtime, severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;
(g)in the event that the Participant is not an employee of the Company, the
grant of the RSUs will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the grant of the RSUs will not
be interpreted to form an employment contract with the Employer or any Related
Entity;
(h)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
(i)if the Participant receives Shares upon vesting of the RSUs, the value of
such Shares may increase or decrease in value;
(j)in consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages arises from termination of the RSUs or diminution in
value of the RSUs or Shares received upon vesting of RSUs resulting from
termination of the Participant’s Service to the Company or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, the Participant shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim.
14.    Amendment of Agreement. This Agreement may be amended only by a writing
which specifically states that it amends this Agreement. Notwithstanding the
foregoing, this Agreement may be amended unilaterally by the Committee by a
writing which specifically states that it is amending this Agreement, so long as
a copy of such amendment is delivered to the Participant, and provided that no
such amendment adversely affects the rights of the Participant. Limiting the
foregoing, the Committee reserves the right to change, by written notice to the
Participant, the provisions of the RSUs or this Agreement in any way it may deem
necessary or advisable to carry out the purpose of the grant as a result of any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision, or, to the extent permissible under the Plan (including,
but not limited to, Sections 10, 11 and 13 of the Plan).





--------------------------------------------------------------------------------





15.    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Stock Administrator.
Any notice to be given to the Participant shall be addressed to the Participant
at the address listed in the Employer’s records. By a notice given pursuant to
this Section, either party may designate a different address for notices. Any
notice shall have been deemed given when actually delivered.
16.    Severability. The provisions of this Agreement are severable and if all
or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
17.    Construction. The RSUs are being issued pursuant to the Plan and are
subject to the terms of the Plan. A copy of the Plan is available upon request
during normal business hours at the principal executive offices of the Company.
To the extent that any provision of this Agreement violates or is inconsistent
with a provision of the Plan, the Plan provision shall govern and any
inconsistent provision in this Agreement shall be of no force or effect.
18.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the RSUs granted under the Plan and
participation in the Plan or future RSUs that may be granted under the Plan by
electronic means or to request the Participant’s consent to participate in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
19.    Entire Agreement. The Plan is incorporated herein by reference. The Plan
and this Agreement constitute the entire agreement of the Company and the
Participant with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.
20.    Miscellaneous.
(a)    The Company has established the Plan voluntarily, it is discretionary in
nature and the Board may terminate, amend, or modify the Plan at any time;
provided, however, that no such termination, amendment, or modification of the
Plan may in any way adversely affect the Participant’s rights under this
Agreement, without the Participant’s written approval unless such termination,
amendment, or modification of the Plan is necessary in order to comply with any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision or as otherwise permissible under the Plan (including, but
not limited to, Sections 10, 11 and 13 of the Plan).





--------------------------------------------------------------------------------





(b)    All obligations of the Company under the Plan and this Agreement in a
Corporate Transaction shall be governed by the Plan, other than as set forth in
Section 2(b) above.
(c)    By signing this Agreement, the Participant acknowledges that his or her
personal employment or Service information regarding participation in the Plan
and information necessary to determine and pay, if applicable, benefits under
the Plan must be shared with other entities, including companies related to the
Company and persons responsible for certain acts in the administration of the
Plan. By signing this Agreement, the Participant consents to such transmission
of personal data as the Company believes is appropriate to administer the Plan.
(d)    To the extent not preempted by federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to its principles of conflict of laws.
21.    Acceptance of Terms and Conditions. The Participant agrees to abide by
all of the governing terms and provisions of the Plan and this Agreement unless
the Participant declines the award electronically with the Company sponsored
broker by the first vest date. Additionally, the Participant acknowledges having
read and understood the terms and conditions of the Plan and this Agreement and
has had an opportunity to obtain the advice of counsel prior to accepting this
Agreement. In addition, the transfer or sale of the shares obtained at vesting
by the Participant shall be considered an additional acknowledgment of the terms
and conditions contained in the Plan and Agreement.


* * * * *


PARTICIPANT SIGNATURE
 
PRINTED NAME
 
DATE
 










--------------------------------------------------------------------------------






LAM RESEARCH CORPORATION
2015 Stock Incentive Plan
Restricted Stock Unit Award Agreement
EXHIBIT A
([Three/Two/One] Year Vesting)




Participant (Name & Employee Number):


Grant Date:


Number of RSUs:


Vesting Date(s): [Insert Number] RSUs on [Insert Date]


[Insert Number] RSUs on [Insert Date]


[Insert Number] RSUs on [Insert Date]    


Leave of Absence: 31st day (or 91st day if reemployment guaranteed by statute or
contract)







